Citation Nr: 0210735	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  97-22 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for defective 
hearing.  

2.  Entitlement to a compensable evaluation for otitis media 
of the left ear with perforation of the eardrum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



INTRODUCTION

The veteran (appellant) served on active duty from September 
1942 to October 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In May 1999, the Board remanded the claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The veteran's chronic otitis media, left ear, with 
perforation of the eardrum is shown to have been suppurative 
at times during the appeal period.  

3.  The veteran has level I hearing in the right ear and 
level IV hearing in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for chronic 
otitis media, left ear, with perforation of the eardrum have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.87a, Diagnostic Codes 6200, (as in 
effect prior to and since June 10, 1999).  

2.  The criteria for a compensable evaluation for defective 
hearing have not been met. 38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via a statement of 
the case and subsequent supplemental statements of the case 
of the evidence necessary to substantiate his claims, and 
what he must do to support his claims.  The RO has secured 
medical records and the veteran has been examined in 
conjunction with these claims.  In this regard, the Board 
notes that the veteran's representative has argued that since 
the veteran was last examined in 1999, the veteran should be 
scheduled for a more current examination.  The Board has 
reviewed the most recent examination report and finds it 
adequate for rating purposes.  In addition, neither the 
veteran nor his representative has definitively stated that 
the veteran's disabilities have increased since 1999 or that 
there are additional records of treatment available to 
indicate an increase in disability.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claims.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claims.   

The RO made all reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate his claims.  No 
reasonable possibility exists that any other assistance would 
aid in substantiating the claim and the RO met its duty to 
assist the appellant.  38 U.S.C.A. § 5103A (West Supp. 2001).  
No further development is required in order to comply with 
VA's duty to assist.

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  


The Evidence

In December 1945, the RO granted service connection for 
otitis media of the left ear and for defective hearing, and 
noncompensable evaluations were assigned.  These ratings have 
remained in effect since that time.  The veteran requested 
increased evaluations in January 1996, and this appeal 
ensued.  

In July 1994, the veteran underwent left ear surgery.  It was 
noted that the ear had had intermittent drainage, but had 
been dry for the last year.  

On VA examination of the ears in March 1996, both auricles 
were normal and the external canal was clear.  There was no 
discharge, and the tympanic membranes were intact.  There was 
no mastoid tenderness.  The diagnoses were, history of 
hearing loss and history of surgery left ear.  On the 
authorized VA audiological evaluation that same month, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
55
65
LEFT
35
30
55
65
80

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
Sensorineural hearing loss, bilaterally was diagnosed and it 
was stated that the veteran would be fitted with a hearing 
aid in the right ear.  

VA outpatient records show that in May 1996, the veteran had 
otitis media that was resolving.  August 1996, the left 
tympanic membrane was intact and borderline normal in 
compliance showing a broad stiff tympanic membrane.  In June 
1998, the veteran complained of persistent ear infection.  
Examination showed both ears to be moist, red and swollen.  
The finding was persistent severe otitis with left tympanic 
membrane perforation.  

The RO forwarded the veteran's claim to VA's Director of 
Compensation & Pension (C&P) Services for review and an 
advisory opinion.  In a June 1998, statement it was stated 
that an extraschedular evaluation was considered, but that it 
was not supported by the record.  

On the authorized audiological evaluation in October 1999, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
50
55
LEFT
30
30
60
70
75

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 80 percent in the left ear.  
The pertinent diagnosis was, sensorineural hearing loss 
bilaterally.  It was noted that the veteran was 81 years old 
and was not working.  It was also stated that the veteran had 
binaural hearing aids which he did not wear frequently.  

On VA examination of the ears in October 1999, the veteran 
denied any active otorrhea, but reported a history of 
occasional otorrhea in the past year. It was noted that his 
description fit that of a small desquamation with a possible 
mild case of otitis externa that seemed to resolve 
spontaneously.  It was reported that he did not have any 
otalgia, or vertigo.  He complained of some vague occasional 
disequilibrium.  Examination showed the external ear auricle 
and external auditory canal to be within normal limits.  
Cerumen was noted in the external auditory canal; there was 
minimal desquamation and no evidence of otorrhea.  There was 
mild retraction and mild hypomotility of the left eardrum, 
with no evidence of middle ear effusion or masses.  The 
mastoids were nontender with no edema or redness overlying 
the mastoid tips.  There was no evidence of middle ear masses 
or cholesteatoma.  It was noted that he did not appear to 
have active otitis of any sort, and that there was no 
evidence of infection.  The examiner noted the audiological 
findings reported on the above noted October 1999, 
audiometric examination, and stated that there were no 
significant changes from prior audiograms.  Stable 
sensorineural hearing loss was diagnosed.  It was reported 
that the claims file had been reviewed, and it was opined 
that if the veteran's hearing is adequate with amplification 
there was no reason for any sensorineural hearing loss at 
this extent to limit his ability to work.  


Increased Rating for Otitis Media

Under the old criteria in effect prior to June 10, 1999, for 
Diagnostic Code 6200, a 10 percent disability evaluation, 
which was the maximum allowed, was awarded for chronic 
suppurative otitis media, during the continuance of the 
suppurative process. 38 C.F.R. § 4.87a, Diagnostic Code 6200 
(1998).  Any rating was to be combined with ratings for loss 
of hearing.  Id.  Under Diagnostic Code 6201, if the veteran 
presented with chronic catarrhal otitis media, a compensable 
disability evaluation could be awarded according to the 
veteran's hearing loss, if any. See 38 C.F.R. § 4.87a, 
Diagnostic Code 6201 (1998).  Catarrh is inflammation of a 
mucous membrane with a free discharge, especially such 
inflammation of the air passages of the head and throat.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 278 (28th ed. 1994).

Under the new criteria, effective June 10, 1999, a 10 percent 
disability evaluation, the maximum allowed, is awarded for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps. 38 C.F.R. § 4.87, Diagnostic Code 6200.  
Evaluations of hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of the skull, are to be done separately.  Under Diagnostic 
Code 6201, if the veteran presents with chronic 
nonsuppurative otitis media with effusion (serous otitis 
media), a compensable disability rating may be awarded, based 
on the veteran's hearing loss, if any. 38 C.F.R. § 4.87,  
Diagnostic Code 6201 (2001).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  If the amendment is more favorable, the Board should 
apply that provision to rate the disability for periods from 
and after the effective date of the regulatory change, but 
may apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

The foregoing evidence clearly shows that during the appeal 
period, the veteran's left ear otitis media was productive of 
a suppurative process.  This was noted in 1996 and again in 
1998.  As such, the criteria for a 10 percent rating for the 
veteran's left ear disability at those times were met.  To 
this extent, therefore, the veteran's appeal must be granted.  
With respect to the specific effective dates to be awarded 
for this benefit, however, that will be left to the Regional 
Office to establish, as is consistent with any increased 
schedular evaluation granted by the Board on appeal.  



Increased Rating for Defective Hearing

Under the rating schedule, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 cycles per second.  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
revised rating schedule establishes eleven (11) auditory 
acuity levels, designated from level I for essentially normal 
acuity, through level XI for profound deafness.  38 C.F.R. § 
4.85, Tables VI and VII.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities, as 
included in 38 C.F.R. §§ 4.85-4.87. See 64 Fed. Reg. 25202- 
25210 (1999).  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 312-13 (1991).  

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions. 
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz. 38 C.F.R. § 4.86 (2001).

Neither of the "unusual patterns of hearing impairment" is 
evident in the current case.  The assigned levels and 
evaluation for the veteran's bilateral hearing loss would be 
exactly the same for the veteran under the old or the new 
criteria.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for bilateral hearing loss.  The 
mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level I hearing in 
the right ear and level II hearing in the left ear in March 
1996 and Level I in the right ear and level II hearing in the 
left ear in October 1999, warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII. Thus, under the 
schedular criteria, the preponderance of the evidence is 
against a compensable evaluation for bilateral hearing loss.  
In addition, the Board wishes to point out that the ratings 
derived from the Schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.85.  
Accordingly, the need for a hearing aid does not serve as a 
basis for the award of an increased evaluation.  

With regard to the veteran's contention that an 
extraschedular rating is warranted for his defective hearing, 
a review of the record reveals that the RO did refer the case 
to VA's Director of Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  This regulation provides that, in order to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for 
assignment of an extraschedular rating commensurate with the 
average earning capacity impairment.  The governing criteria 
for such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Director 
has found no basis for the assignment of an extraschedular 
rating.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2001).  In addition, a VA examiner has stated that the 
veteran's defective hearing would not limit his ability to 
work.  

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 



ORDER

An increased evaluation to 10 percent for otitis media of the 
left ear with perforation of the eardrum is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.  

An increased (compensable) evaluation for defective hearing 
is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

